Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated June 2, 2009 (People v Williams, 63 AD3d 762 [2009]), affirming a judgment of the County Court, Westchester County, rendered June 25, 2004.
*1363Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Skelos, J.P., Florio, Leventhal and Hall, JJ., concur.